           Case 1:20-cv-00668-DAD-EPG Document 29 Filed 01/28/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   XAVIER NAILING,                                     Case No. 1:20-cv-00668-DAD-EPG (PC)
12                 Plaintiff,                            ORDER FOLLOWING INITIAL
                                                         SCHEDULING CONFERENCE
13         v.
14   K. BIGONI, et al.,
15                 Defendants.
16

17          Xavier Nailing (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On January 27, 2021, the
19   Court held an Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared
20   on his own behalf. Counsel David Kuchinsky telephonically appeared on behalf of Defendants.
21          During the Conference, and with the benefit of the scheduling conference statements
22   provided by the parties, the Court and the parties discussed relevant documents in this case and
23   their possible locations. For the reasons stated on the record, the Court orders as follows:
24              1. Plaintiff has thirty days from the date of service of this order to serve
25                  Defendants’ counsel with his initial disclosures. As discussed in the Court’s
26                  prior order (ECF No. 19), Plaintiff shall provide Defendants with “[t]he name
27                  and, if known, the address and telephone number of each individual likely to
28

                                                     1
          Case 1:20-cv-00668-DAD-EPG Document 29 Filed 01/28/21 Page 2 of 2



 1                 have discoverable information−along with the subjects of that information−that
 2                 [Plaintiff] may use to support [his] claims or defenses, unless the use would be
 3                 solely for impeachment.” (Id. at 3). Plaintiff shall also provide Defendants with
 4                 a “copy−or a description by category and location−of all documents,
 5                 electronically stored information, and tangible things that [Plaintiff] has in [his]
 6                 possession, custody, or control and may use to support [his] claims or defenses,
 7                 unless the use would be solely for impeachment.” (Id.)
 8              2. If any party obtains additional documents from any of Plaintiff’s prior cases,
 9                 that party shall promptly produce a copy of those documents to all other parties.
10                 Parties do not need to produce documents they have already provided or
11                 documents that were provided to them by the opposing party.
12

13   IT IS SO ORDERED.

14
       Dated:     January 27, 2021                             /s/
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
